DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 01/07/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments regarding the 35 U.S.C. §112 first paragraph rejection, the Examiner disagrees. MPEP § 2163.05(I)(A) states that “[a] claim that omits an element which Applicant describes as an essential or critical feature of the invention originally disclosed does not comply with the written description requirement.” The specification and all the drawings as filed only disclose devices comprising or requiring a tray being detachably connected along the length of an intermediate plate, the intermediate having one end pivotally connected to the platform second end and at least one gas spring damper being coupled to an intermediate plate. While Applicant insists that the intermediate plate 8 is described as one example that is described for coupling tray 4 to the rocking platform 1, the Examiner is unable to locate any alternative examples for coupling tray 4 to the rocking platform 1 in the specification and/or the drawings as filed as asserted by Applicant (see page 7 of Applicant’s remarks dated 01/07/2021). Furthermore, Applicant did not point to any portion of the instant specification to indicate support for any alternative example(s) for coupling tray 4 to the rocking platform 1. Therefore, the intermediate plate is clearly the only element responsible for coupling tray 4 to the rocking platform 1. Thus, rendering the intermediate plate an essential or critical feature of the invention. As such, the 35 U.S.C. §112 first paragraph rejection of claims 1, 4-6 and 9-10 is being maintained.
In response to Applicant’s arguments regarding the operating position, the upright position and the release position, Applicant is reminded that an apparatus claims cover what a device is, does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed (e.g. operating, attaching and/or releasing) does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Furthermore, the Examiner maintains that claim 1 merely defines that at least one gas spring damper extends between a platform and a tray, such that a first end of the gas spring damper is coupled to the tray and a second end of the gas spring damper is coupled to the platform. The changes in the first and second angles occurring cooperatively to facilitate extension of the tray from an operating position parallel to the platform to an upright release position as claimed depends on its intended use, i.e. pivoting the platform. While Surapaneni as modified does not explicitly disclose the sum of the first angle and the second angle from 60° to 90°, it would be necessary and thus obvious to one of ordinary skill to look to the intended use of the device (platform) to optimize both the operating position and the upright release position for its intended purpose. In other words, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP § 2144.05(II)(A). Additionally, the correlation between angular displacement and motion is a basic principle of physics that would have been well known to one of ordinary skill in the art. 
In response to Applicant’s argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., ergonomic concerns) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
the gentle sway motion does not produce a wave motion where the height of what waves are produced is no more than three times the base of the wave. Surapaneni goes on to state in paragraph 58 that the cells may be subjected to gentle rocking motion. Thus, the gentle sway (rocking) motion as disclosed by Surapaneni is capable of producing shallow waves. Therefore, the proposed modification of Surapaneni in view of Van der Heiden would not change the principle of operation of Surapaneni.
In response to Applicant’s argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Certainly providing a gas spring damper to regulate the height and angle (e.g. rocking) of a platform to prevent delicate cells from being damaged during stirring/mixing is well within the 
In response to Applicant’s argument regarding “the doctrine of routine optimization”, the Examiner disagrees. It appears that Applicant is referring to the “obvious to try” line of reasoning as discussed in the MPEP 2144.05(II)(B). However, while MPEP 2144.05(II)(B) states that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because “obvious to try” is not a valid rationale for an obviousness finding. MPEP 2144.05(II)(B) also states that the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. Therefore, the fact that a particular parameter (e.g., placing the device in operating, attaching and/or releasing position) has not been recognized as a result-effective variable in the prior art of record, is irrelevant.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-6 and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant specification fails to provide support for a device comprising: a tray being pivotally connected to the platform second end and a first end of the at least one gas spring damper being coupled to the tray. 
Claim 1 as currently drafted requires a tray being pivotally connected to the platform second end and a first end of the at least one gas spring damper being coupled to the tray. However, the specification and all the drawings as filed only disclose devices comprising or requiring a tray being detachably connected along the length of an intermediate plate, the intermediate having one end pivotally connected to the platform second end and at least one gas spring damper being coupled to an intermediate plate. The specification as filed does not disclose any devices configured as claimed. Therefore, the specification as filed does not provide adequate written description for a device comprising: a tray being pivotally connected to the platform second end and a first end of the at least one gas spring damper being coupled to the tray. 
Claims 4-6 and 8-10 depend on claim 1 and are rejected for the same reason as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 4-6 and 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Surapaneni US 20100144022 in view of Van der Heiden et al. (hereinafter Van der Heiden) US 2008/0160597 and Wieclawski US 2010/0201167.
Claim 1, Surapaneni disclose a device [100/500] for use with a bioreactor [105/505], comprising: a base [585]; a platform [110/510] having a first end and a second end and being operably connected to the base as shown in FIG. 5A reproduced below, the operable connection providing a rocking motion such that the first and second ends alternately rock up and away from the base as discussed in at least paragraphs 58 and 68; wherein, the platform first end and the base the operable connection providing a rocking motion for the platform and forming form a first pivot axis associated with a first angle defined between the base and the platform along the first pivot axis as discussed in at least paragraphs 58 and 68; and a tray [511] as discussed in at least paragraphs 68 and 83 and shown in FIG. 5A. Surapaneni also discloses pivotal connections forming additional axis associated with additional angles as discussed in at least paragraphs 15, 63 and 86-87. 

    PNG
    media_image1.png
    723
    826
    media_image1.png
    Greyscale

As to the changes in the first and second angles occurring cooperatively to facilitate extension of the tray from an operating position parallel to the platform to an upright release position as claimed depends on its intended use, i.e. pivoting the platform. While Surapaneni as modified does not explicitly disclose the sum of the first angle and the second angle from 60° to 
Surapaneni does not explicitly disclose pivoting of the tray about a second pivot axis up and away from the platform changes the second angle, the changes in the first and second angles occurring cooperatively to facilitate extension of the tray from an operating position parallel to the platform to an upright release position.
Van der Heiden discloses an apparatus for culturing cells comprising a container [2] secured to a platform [7] with a first end [5] pivotally connected to rotating beam [8] which is driven by a motor [4] to rotate around a rotation axis [9] and second end [15] pivotally connected to second beam [18] is rotatable with respect to a second rotation axis [19] such that the second beam [18] is free to move back and forth along an arched path [16] see at least paragraphs 30-31; also see whole document.  Van der Heiden also discloses other types of containers and other types of retaining means for retaining the container may also be applied, such as a tray as discussed in at least paragraph 29.
It would have also been obvious to one of ordinary skill in the art at the time the invention was made to modify Surapaneni with a tray being pivotally connected to the platform second end pivoting the tray about a second pivot axis, as taught by Van der Heiden in order to induce a gentle 
Therefore, the device disclosed by Surapaneni in view of Van der Heiden is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Surapaneni in view of Van der Heiden is capable of providing the operating conditions (pivoting the tray about a second pivot axis up and away from the platform changes the second angle) as listed in the intended use section of the claim.
Surapaneni in view of Van der Heiden does not disclose a gas spring damper.
Wieclawski teaches gas spring dampers with an integral locking mechanism that may be connected to a hinge and is configured to move between a locked position and an unlocked position as discussed in at least paragraphs 21 and 37. 
Since a gas spring damper is known for adjusting height and angle, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Surapaneni in view of Van der Heiden with a gas spring damper as taught by Wieclawski longitudinally extending between the platform and the tray in order to provide velocity control and damping assistance during the removal and replacement of the cell culture bag on the tray and to further provide a means for securing the position of the reactor vessel on tray while the rocking device is in motion. 
Additionally, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Claim 4, Surapaneni in view of Van der Heiden does not disclose a gas spring damper.
Wieclawski teaches gas spring dampers with an integral locking mechanism that may be connected to a hinge and is configured to move between a locked position and an unlocked position as discussed in at least paragraphs 21 and 37. 
Since a gas spring damper is known for adjusting height and angle, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Surapaneni in view of Van der Heiden with a set of gas spring dampers as taught by Wieclawski longitudinally extending between the platform and the tray in order to provide velocity control and damping assistance during the removal and replacement of the cell culture bag on the tray and to further provide a means for securing the position of the reactor vessel on tray while the rocking device is in motion. 
Regarding Claim 5, Surapaneni does not explicitly discloses a hinge connection located at a distance from the rocking axis and to which one end of at least one gas spring damper is pivotally attached.
Van der Heiden discloses a hinge connection [77] located at a distance from the rocking axis as discussed in at least paragraphs 45-46 and shown in FIG. 4.
Wieclawski teaches gas spring dampers with an integral locking mechanism that may be connected to a hinge and is configured to move between a locked position and an unlocked position as discussed in at least paragraphs 21 and 37. 
Since a gas spring damper is known for adjusting height and angle, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Surapaneni in view of Van der Heiden with a hinge connection  and gas spring damper as taught by Wieclawski 
Regarding Claim 6, with respect to the intended use limitations (wherein the tray is pivotable…), the device disclosed by Surapaneni in view of Van der Heiden and Wieclawski is structurally the same as that instantly claimed. Thus, in the absence of further positively recited structural features, the device of Surapaneni in view of Van der Heiden and Wieclawski is capable of providing the operating conditions as listed in the intended use section of the claims in view of paragraphs 30-31 of Van der Heiden.  Van der Heiden discloses that the apparatus comprises a driving mechanism for swiveling the platform 7, and hence the bag 2, with respect to a pivot axis 5. The pivot axis 5 is the central axis of a hinge joint between the platform 7 and a rotating beam 8 of the apparatus 1 as shown in at least Fig 2B.
Additionally, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Regarding Claim 8, Surapaneni does not explicitly disclose that the bioreactor vessel remains retainably clamped to the tray.
Van der Heiden discloses at least one bioreactor vessel that remains retainably clamped to the tray (The clamp can be fixed in the supportive tray of the bioreactor system, e.g. by positioning the clamp in a groove in the tray bottom.) as discussed in at least paragraph 51. Therefore, a 
It would have also been obvious to one of ordinary skill in the art at the time the invention was made to modify Surapaneni with a clamp fixed in the supportive tray of the bioreactor system, as taught by Van der Heiden to secure the bioreactor to the platform in order to control the motion of the contents within the bioreactor. This motion in turn, contributes to the necessary oxygen transfer and mixing of the cell culture medium and/or nutrients required for optimal cell growth.
Regarding Claim 9, with respect to the intended use limitations (pivoting the platform), the device disclosed by Surapaneni in view of Van der Heiden and Wieclawski is structurally the same as that instantly claimed. Thus, in the absence of further positively recited structural features, the device of Surapaneni in view of Van der Heiden and Wieclawski is capable of providing the operating conditions as listed in the intended use section of the claims in view of paragraphs 30-31 of Van der Heiden. Van der Heiden discloses the apparatus comprises a driving mechanism for swiveling the platform 7, and hence the bag 2, with respect to a substantially horizontal pivot axis 5. The pivot axis 5 is the central axis of a hinge joint between the platform 7 and a rotating beam 8 of the apparatus 1. The platform 7 is furthermore swiveling with respect to a second pivot axis 15, which is distant to the pivot axis 5. The second pivot axis 15 is the central axis of a second hinge joint between the platform 7 and a second beam 18 of the apparatus 1.
Furthermore, the pivoting between the angle of +alpha and an angle of – alpha as claimed depends on its intended use, i.e., pivoting the platform. While Surapaneni as modified does not explicitly disclose that the second axis further enables the platform first end and the platform second end with respect to a horizontal line, it would be necessary and thus obvious to one of ordinary skill to look to the intended use of the device (platform) to optimize both the operating 
Additionally, it is noted that apparatus claims cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Regarding Claim 10, with respect to the intended use limitations (extending the tray upright at an angle of about 72°), the device disclosed by Surapaneni in view of Van der Heiden and Wieclawski is structurally the same as that instantly claimed. Thus, in the absence of further positively recited structural features, the device of Surapaneni in view of Van der Heiden and Wieclawski is capable of providing the operating conditions as listed in the intended use section of the claims in view of paragraphs 30-31 of Van der Heiden. Van der Heiden discloses that the apparatus comprises a driving mechanism for swiveling the platform 7, and hence the bag 2, with respect to a pivot axis 5. In the example, the pivot axis 5 is the central axis of a hinge joint between the platform 7 and a rotating beam 8 of the apparatus 1. The platform 7 is furthermore swiveling with respect to a second pivot axis 15, which is distant to the pivot axis 5. The second pivot axis 15 is the central axis of a second hinge joint between the platform 7 and a second beam 18 of the apparatus 1.
Furthermore, extending the tray upright at an angle about 72° with respect to a horizontal line as claimed depends on its intended use, i.e. pivoting the platform and/or extending the gas spring damper. While Surapaneni as modified does not explicitly disclose that the first and second axis together enable the tray to extend to upright to an angle of about 72° with respect to a 
Additionally, it is noted that apparatus claims cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GAUTAM PRAKASH/
Primary Examiner
Art Unit 1799
/LYDIA EDWARDS/
Examiner
Art Unit 1799

LE